Exhibit 10.3
M.D.C. HOLDINGS, INC.
2020 EQUITY PLAN FOR NON-EMPLOYEE DIRECTORS


RESTRICTED STOCK AWARD AGREEMENT


M.D.C. Holdings, Inc., a Delaware corporation (the “Company”), awards to the
Grantee named below restricted shares of the Company’s common stock $0.01 par
value per share (“Restricted Stock”) under the Company’s 2020 Equity Plan for
Non-Employee Directors (the “Plan”). This Restricted Stock Award Agreement (the
“Agreement”) evidences the terms of the Company’s award of Restricted Stock to
the Grantee.


A. NOTICE OF AWARD
Name of Grantee:
Number of Shares of Restricted Stock Awarded:
Grant Date: August 1, ____
Closing Price on Grant Date (NYSE):
Aggregate Fair Market Value1: ___________
Lapse Schedule: Except as provided otherwise in this Agreement and the Plan, the
Forfeiture Restrictions described in Section 4 below shall lapse on the date
that is seven months after the Grant Date (the “Vesting Date”); provided that,
except as otherwise provided in this Agreement, the Grantee remains in
continuous service on the Company’s Board of Directors (the “Board”) from the
Grant Date through the Vesting Date.
The Restriction Period shall be the period of time during which the Forfeiture
Restrictions remain in effect for the applicable shares of Restricted Stock.


B. RESTRICTED STOCK AWARD AGREEMENT


1. Award. Subject to the terms and conditions of this Agreement and the Plan,
which is incorporated herein by reference, the Company awards to the Grantee
effective as of the Grant Date the number of shares of Restricted Stock as set
forth in the Notice of Award above. In the event of a conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan shall govern. All capitalized terms in this Agreement shall have the
meaning assigned to them in this Agreement or in the Plan.
2. Type of Award. This is an award of Restricted Stock.

 The aggregate Fair Market Value is determined by the Grant Date closing price
of Company common stock on the New York Stock Exchange (rounded down to the next
whole share in the event of a fractional share), subject to the terms and
conditions set forth in this Agreement.





--------------------------------------------------------------------------------



3. Certificates; Book Entry. The Company may elect to maintain the shares of
Restricted Stock, and deliver shares as to which the Forfeiture Restrictions
have lapsed, through the use of electronic or other forms of book-entry
including, but not limited to, uncertificated shares maintained electronically.
Any certificates representing Restricted Stock shall include restrictive legends
regarding applicable Forfeiture Restrictions, restrictions on transfer and
compliance with securities law requirements. If the Company maintains the
Restricted Stock in certificate form, the Company shall cause the certificate to
be delivered to the Secretary of the Company, or such other escrow agent as the
Company may appoint, who shall retain physical custody of such certificate until
the Forfeiture Restrictions lapse or the shares of Restricted Stock are
forfeited pursuant to this Agreement. Upon the request of the Company, the
Grantee shall deliver to the Company a stock power, endorsed in blank, relating
to the Restricted Stock then subject to the Forfeiture Restrictions.
4. Forfeiture Restrictions. The prohibition against transfer and the obligation
to forfeit and surrender Restricted Stock to the Company upon termination of
continuous service as a member of the Board are referred to as the “Forfeiture
Restrictions.” The Restricted Stock shall be issued subject to Forfeiture
Restrictions. The Restricted Stock may not be sold, assigned, pledged,
exchanged, hypothecated or otherwise transferred, encumbered or disposed of to
the extent subject to Forfeiture Restrictions. The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of the Restricted Stock.
5. Lapse of Forfeiture Restrictions. Except as may be otherwise provided in this
Agreement or the Plan, subject to Grantee’s continuous service as a member of
the Board from the Grant Date through the Vesting Date, the Forfeiture
Restrictions shall lapse as to the Restricted Stock in accordance with the
Vesting Date set forth in the Notice of Award above. If at any time the number
of shares as to which the Forfeiture Restrictions are scheduled to lapse
includes a fractional share, the number of shares of Stock as to which the
Forfeiture Restrictions shall actually lapse shall be rounded down to the next
whole share of Stock. If, prior to the Vesting Date, the Grantee’s service as a
member of the Board is terminated by the Company for Cause or the Grantee
resigns from the Board (effective prior to the Vesting Date), the Grantee shall,
for no consideration, forfeit to the Company the shares of Restricted Stock
that, at that time, remain subject to Forfeiture Restrictions. However, if the
Grantee’s service as a member of the Board ceases for any other reason, the
provisions of Section 7 below shall apply. If the Grantee does not sign this
Agreement within the period of time specified below, the Grantee shall, for no
consideration, forfeit to the Company the shares of Restricted Stock that, at
that time, remain subject to Forfeiture Restrictions. Upon forfeiture of shares
of Restricted Stock, the Grantee shall have no further rights with respect to
such shares, including but not limited to voting, dividend and liquidation
rights.
6. Leave of Absence. For purposes of the award, service shall not be deemed
terminated during a Board approved leave of absence.
7. Effect on Forfeiture Restrictions of Termination of Service other than For
Cause or by Resignation. If the Grantee’s service as a member of the Board
terminates by reason other than for Cause or by resignation (effective prior to
the Vesting Date), including due to Grantee’s
2



--------------------------------------------------------------------------------



death or Disability, the Forfeiture Restrictions shall lapse as of the date that
the Grantee’s service terminates with respect to the Restricted Stock subject to
this Agreement.
8. Transfer of Restricted Stock. If any transfer of Restricted Stock is made or
attempted to be made contrary to the terms of this Agreement or the Plan, the
Company shall have the right to acquire for its own account, without the payment
of any consideration, such shares from the owner thereof or the transferee, at
any time before or after such prohibited transfer. In addition to any other
legal or equitable remedies it may have, the Company may enforce its rights to
specific performance to the extent permitted by law and may exercise such other
equitable remedies then available. The Company may refuse for any purpose to
recognize any transferee who receives such shares contrary to the provisions of
this Agreement as a shareholder of the Company and may retain and/or recover all
dividends on such shares that were paid or payable subsequent to the date on
which the prohibited transfer was made or attempted.
9. Investment Representations. The Committee may require the Grantee (or the
Grantee’s estate or heirs) to represent and warrant in writing that the
individual is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such shares and to make such other
representations as are deemed necessary or appropriate by the Company and its
counsel.
10. Shareholder Rights. Unless and until shares of the Restricted Stock are
forfeited as hereinafter provided, the Grantee shall have all of the rights of a
shareholder (including voting, dividend and liquidation rights) with respect to
the shares of Restricted Stock, subject, however, to the terms and conditions
set forth in this Agreement.
11. Adjustments. The number of shares of Restricted Stock outstanding under this
Agreement shall be proportionately increased or decreased for any increase or
decrease in the number of shares of the Company’s Stock on account of any
Corporate Event. The conversion of any convertible securities of the Company
shall not be treated as an increase in shares effected without receipt of
consideration. In the event of any distribution to the Company’s shareholders of
an extraordinary cash dividend or securities of any other entity or other assets
(other than ordinary dividends payable in cash or shares of Stock) without
receipt of consideration by the Company, the Company shall proportionately
adjust the number of shares of Restricted Stock subject to this Agreement.
12. Change in Control. In the case of a Change in Control, the Forfeiture
Restrictions shall lapse as of the date of the Change in Control.
13. Additional Requirements. The Grantee acknowledges that shares of Restricted
Stock may bear such legends as the Company deems appropriate to comply with
applicable federal, state or other securities laws. No shares shall be issued or
delivered pursuant to this Agreement unless there shall have been compliance
with all applicable requirements of federal, state and other securities laws,
all applicable listing requirements of the New York Stock Exchange, if
applicable, and all other requirements of law or of any regulatory bodies having
jurisdiction over such issuance and delivery. In connection therewith and prior
to the issuance of
3



--------------------------------------------------------------------------------



the shares, Grantee may be required to deliver to the Company such other
documents as may be reasonably necessary to ensure compliance with applicable
laws and regulations.
14. Governing Law. The validity and construction of this Agreement and the Plan
shall be construed in accordance with and governed by the laws of the State of
Delaware other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of the Plan and this Agreement to
the substantive laws of any other jurisdiction.
15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.
16. Tax Treatment; Section 83(b). The Grantee may incur tax liability as a
result of the vesting of the Restricted Stock and the payment of dividends or
the disposition of Shares. Grantee should consult his or her own tax adviser for
tax advice. Grantee hereby acknowledges that Grantee has been informed that
Grantee may file with the Internal Revenue Service, within 30 days of the Grant
Date, an irrevocable election pursuant to Section 83(b) of the Code to be taxed
as of the Grant Date on the Fair Market Value of the Restricted Shares. If
Grantee chooses to file an election under Section 83(b) of the Code, Grantee
hereby agrees to promptly deliver a copy of any such election to the head of the
Tax Department of the Company (or other designated recipient).
17. Amendment. The terms and conditions set forth in this Agreement may only be
amended by the written consent of the Company and Grantee, except to the extent
set forth herein or in any other provision set forth in the Plan.
18. 2020 Equity Plan for Non-Employee Directors. The award and shares of
Restricted Stock shall be subject to such additional terms and conditions as may
be imposed under the terms of the Plan, a copy of which has been provided to
Grantee.
19. Headings; Construction. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement and each other provision of this Agreement
shall be severable and enforceable to the extent permitted by law.
20. Interpretation; Administration. The Board shall have the full power and
authority to administer the terms and conditions of this Agreement, to adopt any
procedures, make any determinations, correct any defect, supply any omission or
reconcile any inconsistency with respect to the terms and conditions of this
Agreement in the manner and to the extent it shall deem expedient and it shall
be the sole and final judge of such expediency. No member of the Board shall be
liable for any action or determination made in good faith. The determinations,
interpretations and other actions of the Board with respect to this Agreement
and the Restricted Stock shall be binding and conclusive for all purposes and on
all persons.
4



--------------------------------------------------------------------------------



21. Acceptance. The award of Restricted Stock and this Agreement are voidable by
the Company if the Grantee does not accept this Agreement within 30 days after
the Agreement is made available, electronically or otherwise, to the Grantee by
the Company.


Dated: as of the Grant Date set forth above.

M.D.C. HOLDINGS, INC.    GRANTEE      [Name]    [Name][Title]    
Date:                     , 20        
    
Date:                     , 20        

 




5

